
	
		II
		Calendar No. 127
		113th CONGRESS
		1st Session
		S. 1283
		[Report No.
		  113–70]
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 11, 2013
			Mrs. Shaheen, from the
			 Committee on
			 Appropriations, reported the following original bill; which
			 was read twice and placed on the calendar
		
		A BILL
		Making appropriations for the Legislative
		  Branch for the fiscal year ending September 30, 2014, and for other
		  purposes.
	
	
		That the following sums are appropriated,
			 out of any money in the Treasury not otherwise appropriated, for the
			 Legislative Branch for the fiscal year ending September 30, 2014, and for other
			 purposes, namely:
		I
			LEGISLATIVE BRANCH
		  
			SENATE
			Payment to Widows and Heirs of Deceased
		  Members of CongressFor a
		  payment to Bonnie Englebardt Lautenberg, widow of Frank R. Lautenberg, late a
		  Senator from New Jersey,
		  $174,000.
			Expense allowancesFor expense allowances of the Vice
		  President, $18,760; the President Pro Tempore of
		  the Senate, $37,520; Majority Leader of the
		  Senate, $39,920; Minority Leader of the Senate,
		  $39,920; Majority Whip of the Senate,
		  $9,980; Minority Whip of the Senate,
		  $9,980; Chairmen of the Majority and Minority
		  Conference Committees, $4,690 for each Chairman;
		  and Chairmen of the Majority and Minority Policy Committees,
		  $4,690 for each Chairman; in all,
		  $174,840.
			Representation Allowances for the Majority
		  and Minority LeadersFor
		  representation allowances of the Majority and Minority Leaders of the Senate,
		  $14,070 for each such Leader; in all,
		  $28,140.
			Salaries, officers and
		  employeesFor compensation of
		  officers, employees, and others as authorized by law, including agency
		  contributions, $182,452,812,
		  which shall be paid from this appropriation without regard to the following
		  limitations:
			Office of the Vice PresidentFor the Office of the Vice President,
		  $2,393,248.
			Office of the President Pro
		  TemporeFor the Office of the
		  President Pro Tempore,
		  $715,466.
			Offices of the Majority and Minority
		  LeadersFor Offices of the
		  Majority and Minority Leaders,
		  $5,201,576.
			Offices of the Majority and Minority
		  WhipsFor Offices of the
		  Majority and Minority Whips,
		  $3,321,424.
			Committee on AppropriationsFor salaries of the Committee on
		  Appropriations,
		  $15,064,000.
			Conference CommitteesFor the Conference of the Majority and the
		  Conference of the Minority, at rates of compensation to be fixed by the
		  Chairman of each such committee, $1,639,000 for
		  each such committee; in all,
		  $3,278,000.
			Offices of the Secretaries of the
		  Conference of the Majority and the Conference of the MinorityFor Offices of the Secretaries of the
		  Conference of the Majority and the Conference of the Minority,
		  $805,402.
			Policy CommitteesFor salaries of the Majority Policy
		  Committee and the Minority Policy Committee,
		  $1,673,905 for each such committee; in all,
		  $3,347,810.
			Office of the ChaplainFor Office of the Chaplain,
		  $410,886.
			Office of the SecretaryFor Office of the Secretary,
		  $24,524,000.
			Office of the Sergeant at Arms and
		  DoorkeeperFor Office of the
		  Sergeant at Arms and Doorkeeper,
		  $72,800,000.
			Offices of the Secretaries for the Majority
		  and MinorityFor Offices of
		  the Secretary for the Majority and the Secretary for the Minority,
		  $1,740,000.
			Agency Contributions and Related
		  ExpensesFor agency
		  contributions for employee benefits, as authorized by law, and related
		  expenses, $48,851,000.
		  
			Office of the Legislative Counsel of the
		  Senate
			For salaries and expenses of the Office of
		  the Legislative Counsel of the Senate,
		  $5,192,000.
			Office of Senate Legal
		  CounselFor salaries and
		  expenses of the Office of Senate Legal Counsel,
		  $1,109,000.
			Expense Allowances of the Secretary of the
		  Senate, Sergeant at Arms and Doorkeeper of the Senate, and Secretaries for the
		  Majority and Minority of the SenateFor expense allowances of the Secretary of
		  the Senate, $7,110; Sergeant at Arms and
		  Doorkeeper of the Senate, $7,110; Secretary for
		  the Majority of the Senate, $7,110; Secretary
		  for the Minority of the Senate,
		  $7,110; in all,
		  $28,440.
			Contingent Expenses of the Senate
		  
			Inquiries and InvestigationsFor expenses of inquiries and investigations
		  ordered by the Senate, or conducted under paragraph 1 of rule XXVI of the
		  Standing Rules of the Senate, section 112 of the Supplemental Appropriations
		  and Rescission Act, 1980 (Public Law 96–304), and Senate Resolution 281, 96th
		  Congress, agreed to March 11, 1980,
		  $134,000,000, of which
		  $26,650,000 shall remain available until
		  September 30, 2016.
			Expenses of the United States Senate Caucus
		  on International Narcotics ControlFor expenses of the United States Senate
		  Caucus on International Narcotics Control,
		  $493,822.
			Secretary of the SenateFor expenses of the Office of the Secretary
		  of the Senate, $6,250,000 of which
		  $4,350,000 shall remain available until
		  September 30, 2017.
			Sergeant at Arms and Doorkeeper of the
		  SenateFor expenses of the
		  Office of the Sergeant at Arms and Doorkeeper of the Senate,
		  $128,210,000, which shall
		  remain available until September 30, 2018.
			Miscellaneous ItemsFor miscellaneous items,
		  $19,400,000, which shall remain available until
		  September 30, 2016.
			Senators' Official Personnel and Office
		  Expense AccountFor Senators'
		  Official Personnel and Office Expense Account,
		  $394,202,000 of which
		  $19,109,214 shall remain available until
		  September 30, 2016.
			Official Mail CostsFor expenses necessary for official mail
		  costs of the Senate,
		  $281,000.
			Administrative
		  Provision
			Workers Compensation
		  Payments
			1.(a)In GeneralAvailable balances of expired
			 appropriations which are subject to disbursement by the Secretary of the Senate
			 shall be available to the Secretary of the Senate to make the deposit to the
			 credit of the Employees' Compensation Fund required by section 8147(b) of title
			 5, United States Code.
				(b)Effective
			 DateThis section shall apply
			 with respect to appropriations for fiscal year 2014, and each fiscal year
			 thereafter.
				JOINT ITEMSFor Joint Committees, as
		  follows:
			Joint Economic CommitteeFor salaries and expenses of the Joint
		  Economic Committee, $4,203,000, to be disbursed
		  by the Secretary of the Senate.
			Joint Committee on TaxationFor salaries and expenses of the Joint
		  Committee on Taxation, $10,004,000, to be
		  disbursed by the Chief Administrative Officer of the House of
		  Representatives.
			Office of the Attending
		  PhysicianFor medical
		  supplies, equipment, and contingent expenses of the emergency rooms, and for
		  the Attending Physician and his assistants,
		  including:
				(1)an allowance of
			 $2,175 per month to the Attending
			 Physician;
				(2)an allowance of
			 $1,300 per month to the Senior Medical
			 Officer;
				(3)an allowance of
			 $725 per month each to three medical officers
			 while on duty in the Office of the Attending Physician;
				(4)an allowance of
			 $725 per month to 2 assistants and
			 $580 per month each not to exceed 11 assistants
			 on the basis heretofore provided for such assistants; and
				(5)$2,603,000
			 for reimbursement to the Department of the Navy for expenses incurred for staff
			 and equipment assigned to the Office of the Attending Physician, which shall be
			 advanced and credited to the applicable appropriation or appropriations from
			 which such salaries, allowances, and other expenses are payable and shall be
			 available for all the purposes thereof,
			 $3,400,000, to be disbursed by the Chief
			 Administrative Officer of the House of Representatives.
				Office of Congressional Accessibility
		  Services 
			salaries and expensesFor salaries and expenses of the Office of
		  Congressional Accessibility Services,
		  $1,363,000, to be disbursed by the Secretary of
		  the Senate.
			CAPITOL
		  POLICE
			SalariesFor salaries of employees of the Capitol
		  Police, including overtime, hazardous duty pay differential, and Government
		  contributions for health, retirement, social security, professional liability
		  insurance, and other applicable employee benefits,
		  $281,459,000, of which not more than
		  $21,413,795 shall be for overtime, to be
		  disbursed by the Chief of the Capitol Police or his
		  designee.
			General ExpensesFor necessary expenses of the Capitol
		  Police, including motor vehicles, communications and other equipment, security
		  equipment and installation, uniforms, weapons, supplies, materials, training,
		  medical services, forensic services, stenographic services, personal and
		  professional services, the employee assistance program, the awards program,
		  postage, communication services, travel advances, relocation of instructor and
		  liaison personnel for the Federal Law Enforcement Training Center, and not more
		  than $5,000 to be expended on the certification
		  of the Chief of the Capitol Police in connection with official representation
		  and reception expenses, $57,000,000, to be
		  disbursed by the Chief of the Capitol Police or his designee: 
		  Provided, That, notwithstanding any
		  other provision of law, the cost of basic training for the Capitol Police at
		  the Federal Law Enforcement Training Center for fiscal year 2014 shall be paid
		  by the Secretary of Homeland Security from funds available to the Department of
		  Homeland Security.
			Administrative
		  Provision
			Authority to transfer amounts between
		  salaries and general expenses
			1001.During fiscal year 2014 and any succeeding
			 fiscal year, the Capitol Police may transfer amounts appropriated for the
			 fiscal year between the category for salaries and the category for general
			 expenses, upon the approval of the Committees on Appropriations of the House of
			 Representatives and Senate.
				Funds available for workers compensation
		  payments
				1002.(a)In generalAvailable balances of expired United States
			 Capitol Police appropriations shall be available to the Capitol Police to make
			 the deposit to the credit of the Employees' Compensation Fund required by
			 section 8147(b) of title 5, United States Code.
				(b)Conforming amendmentSection 1018 of the Legislative Branch
			 Appropriations Act, 2003 (2 U.S.C. 1907) is amended by striking subsection
			 (f).
				(c)Effective
			 dateThis section shall apply
			 with respect to appropriations for fiscal year 2014 and each fiscal year
			 thereafter.
				OFFICE OF
		  COMPLIANCE
			Salaries and ExpensesFor salaries and expenses of the Office of
		  Compliance, as authorized by section 305 of the Congressional Accountability
		  Act of 1995 (2 U.S.C. 1385), $3,868,000, of
		  which $720,000 shall remain available until
		  September 30, 2015: 
		  Provided, That not more than
		  $500 may be expended on the certification of the
		  Executive Director of the Office of Compliance in connection with official
		  representation and reception expenses.
			CONGRESSIONAL BUDGET
		  OFFICE
			Salaries and ExpensesFor salaries and expenses necessary for
		  operation of the Congressional Budget Office, including not more than
		  $6,000 to be expended on the certification of
		  the Director of the Congressional Budget Office in connection with official
		  representation and reception expenses,
		  $45,700,000.
			ARCHITECT OF THE
		  CAPITOL
			General AdministrationFor salaries for the Architect of the
		  Capitol, and other personal services, at rates of pay provided by law; for
		  surveys and studies in connection with activities under the care of the
		  Architect of the Capitol; for all necessary expenses for the general and
		  administrative support of the operations under the Architect of the Capitol
		  including the Botanic Garden; electrical substations of the Capitol, Senate and
		  House office buildings, and other facilities under the jurisdiction of the
		  Architect of the Capitol; including furnishings and office equipment; including
		  not more than $5,000 for official reception and
		  representation expenses, to be expended as the Architect of the Capitol may
		  approve; for purchase or exchange, maintenance, and operation of a passenger
		  motor vehicle, $94,400,000, of which
		  $599,000 shall remain available until September
		  30, 2018.
			Capitol BuildingFor all necessary expenses for the
		  maintenance, care and operation of the Capitol,
		  $55,931,000, of which
		  $14,900,000 shall remain available until
		  September 30, 2018, and of which $15,940,000
		  shall remain available until expended solely for expenses related to
		  rehabilitation of the U.S. Capitol Dome.
			Capitol GroundsFor all necessary expenses for care and
		  improvement of grounds surrounding the Capitol, the Senate and House office
		  buildings, and the Capitol Power Plant,
		  $12,384,000, of which
		  $2,000,000 shall remain available until
		  September 30, 2018.
			Senate Office BuildingsFor all necessary expenses for the
		  maintenance, care and operation of Senate office buildings; and furniture and
		  furnishings to be expended under the control and supervision of the Architect
		  of the Capitol, $76,404,000, of which
		  $17,539,000 shall remain available until
		  September 30, 2018.
			Capitol Power PlantFor all necessary expenses for the
		  maintenance, care and operation of the Capitol Power Plant; lighting, heating,
		  power (including the purchase of electrical energy) and water and sewer
		  services for the Capitol, Senate and House office buildings, Library of
		  Congress buildings, and the grounds about the same, Botanic Garden, Senate
		  garage, and air conditioning refrigeration not supplied from plants in any of
		  such buildings; heating the Government Printing Office and Washington City Post
		  Office, and heating and chilled water for air conditioning for the Supreme
		  Court Building, the Union Station complex, the Thurgood Marshall Federal
		  Judiciary Building and the Folger Shakespeare Library, expenses for which shall
		  be advanced or reimbursed upon request of the Architect of the Capitol and
		  amounts so received shall be deposited into the Treasury to the credit of this
		  appropriation, $110,827,000, of which
		  $24,300,000 shall remain available until
		  September 30, 2018: 
		  Provided, That not more than
		  $9,000,000 of the funds credited or to be
		  reimbursed to this appropriation as herein provided shall be available for
		  obligation during fiscal year 2014.
			Library Buildings and GroundsFor all necessary expenses for the
		  mechanical and structural maintenance, care and operation of the Library
		  buildings and grounds, $64,164,000 of which
		  $38,474,000 shall remain available until
		  September 30, 2018.
			Capitol Police Buildings, Grounds and
		  SecurityFor all necessary
		  expenses for the maintenance, care and operation of buildings, grounds and
		  security enhancements of the United States Capitol Police, wherever located,
		  the Alternate Computer Facility, and AOC security operations,
		  $21,341,000, of which
		  $3,314,000 shall remain available until
		  September 30, 2018.
			Botanic
		  GardenFor all necessary
		  expenses for the maintenance, care and operation of the Botanic Garden and the
		  nurseries, buildings, grounds, and collections; and purchase and exchange,
		  maintenance, repair, and operation of a passenger motor vehicle; all under the
		  direction of the Joint Committee on the Library,
		  $12,136,000, of which
		  $2,082,000 shall remain available until
		  September 30, 2018: 
		  Provided, That of the amount made
		  available under this heading, the Architect of the Capitol may obligate and
		  expend such sums as may be necessary for the maintenance, care and operation of
		  the National Garden established under section 307E of the Legislative Branch
		  Appropriations Act, 1989 (2 U.S.C. 2146), upon vouchers approved by the
		  Architect of the Capitol or a duly authorized
		  designee.
			Capitol Visitor CenterFor all necessary expenses for the operation
		  of the Capitol Visitor Center,
		  $21,276,000.
			Administrative
		  Provision
			Collection and Sale of Recyclable
		  Materials
			1101.Section 1101(c) of Legislative Branch
			 Appropriations Act, 2009 (division G of Public Law 111–8, 123 Stat. 823, 2
			 U.S.C. 1811 note) is amended by striking each of the fiscal years 2009
			 through 2013 and inserting fiscal year 2009 and each fiscal year
			 thereafter.
				LIBRARY OF
		  CONGRESS
				Salaries and ExpensesFor necessary expenses of the Library of
		  Congress not otherwise provided for, including development and maintenance of
		  the Library's catalogs; custody and custodial care of the Library buildings;
		  special clothing; cleaning, laundering and repair of uniforms; preservation of
		  motion pictures in the custody of the Library; operation and maintenance of the
		  American Folklife Center in the Library; activities under the Civil Rights
		  History Project Act of 2009; preparation and distribution of catalog records
		  and other publications of the Library; hire or purchase of one passenger motor
		  vehicle; and expenses of the Library of Congress Trust Fund Board not properly
		  chargeable to the income of any trust fund held by the Board,
		  $427,988,000, of which not more than
		  $6,000,000 shall be derived from collections
		  credited to this appropriation during fiscal year 2014, and shall remain
		  available until expended, under the Act of June 28, 1902 (chapter 1301; 32
		  Stat. 480; 2 U.S.C. 150) and not more than
		  $350,000 shall be derived from collections
		  during fiscal year 2014 and shall remain available until expended for the
		  development and maintenance of an international legal information database and
		  activities related thereto: 
		  Provided, That the Library of
		  Congress may not obligate or expend any funds derived from collections under
		  the Act of June 28, 1902, in excess of the amount authorized for obligation or
		  expenditure in appropriations Acts: Provided
			 further, That the total amount available for obligation
		  shall be reduced by the amount by which collections are less than
		  $6,350,000:
			 Provided further, That of the total amount appropriated, not
		  more than $12,000 may be expended, on the
		  certification of the Librarian of Congress, in connection with official
		  representation and reception expenses for the Overseas Field Offices: Provided further, That of the total
		  amount appropriated, $7,119,000 shall remain
		  available until expended for the digital collections and educational curricula
		  program.
				Copyright
		  Office
				Salaries and ExpensesFor necessary expenses of the Copyright
		  Office, $52,640,000, of which not more than
		  $28,029,000, to remain available until expended,
		  shall be derived from collections credited to this appropriation during fiscal
		  year 2014 under section 708(d) of title 17, United States Code: 
		  Provided, That the Copyright Office
		  may not obligate or expend any funds derived from collections under such
		  section, in excess of the amount authorized for obligation or expenditure in
		  appropriations Acts: Provided
			 further, That not more than
		  $5,590,000 shall be derived from collections
		  during fiscal year 2014 under sections 111(d)(2), 119(b)(2), 803(e), 1005, and
		  1316 of such title: Provided
			 further, That the total amount available for obligation
		  shall be reduced by the amount by which collections are less than
		  $33,619,000:
			 Provided further, That not more than
		  $100,000 of the amount appropriated is available
		  for the maintenance of an International Copyright Institute in
		  the Copyright Office of the Library of Congress for the purpose of training
		  nationals of developing countries in intellectual property laws and
		  policies: Provided further,
		  That not more than $6,500 may be expended, on
		  the certification of the Librarian of Congress, in connection with official
		  representation and reception expenses for activities of the International
		  Copyright Institute and for copyright delegations, visitors, and
		  seminars: Provided further,
		  That notwithstanding any provision of chapter 8 of title 17, United States
		  Code, any amounts made available under this heading which are attributable to
		  royalty fees and payments received by the Copyright Office pursuant to sections
		  111, 119, and chapter 10 of such title may be used for the costs incurred in
		  the administration of the Copyright Royalty Judges program, with the exception
		  of the costs of salaries and benefits for the Copyright Royalty Judges and
		  staff under section 802(e).
				Congressional Research
		  Service
				Salaries and ExpensesFor necessary expenses to carry out the
		  provisions of section 203 of the Legislative Reorganization Act of 1946 (2
		  U.S.C. 166) and to revise and extend the Annotated Constitution of the United
		  States of America, $108,841,000: 
		  Provided, That no part of such
		  amount may be used to pay any salary or expense in connection with any
		  publication, or preparation of material therefor (except the Digest of Public
		  General Bills), to be issued by the Library of Congress unless such publication
		  has obtained prior approval of either the Committee on House Administration of
		  the House of Representatives or the Committee on Rules and Administration of
		  the Senate.
				Books for the Blind and Physically
		  Handicapped
				Salaries and ExpensesFor salaries and expenses to carry out the
		  Act of March 3, 1931 (chapter 400; 46 Stat. 1487; 2 U.S.C. 135a),
		  $51,400,000: 
		  Provided, That of the total amount
		  appropriated, $650,000 shall be available to
		  contract to provide newspapers to blind and physically handicapped residents at
		  no cost to the individual.
				Administrative
		  Provisions
				Reimbursable and Revolving Fund
		  Activities
				1201.(a)In GeneralFor fiscal year 2014, the obligational
			 authority of the Library of Congress for the activities described in subsection
			 (b) may not exceed $185,579,000.
				(b)ActivitiesThe activities referred to in subsection
			 (a) are reimbursable and revolving fund activities that are funded from sources
			 other than appropriations to the Library in appropriations Acts for the
			 legislative branch.
				(c)Transfer of FundsDuring fiscal year 2014, the Librarian of
			 Congress may temporarily transfer funds appropriated in this Act, under the
			 heading Library of Congress, under the subheading
			 Salaries and Expenses, to the revolving fund for the FEDLINK
			 Program and the Federal Research Program established under section 103 of the
			 Library of Congress Fiscal Operations Improvement Act of 2000 (Public Law
			 106–481; 2 U.S.C. 182c): 
			 Provided, That the total amount
			 of such transfers may not exceed
			 $1,900,000:
				Provided further, That the appropriate revolving fund
			 account shall reimburse the Library for any amounts transferred to it before
			 the period of availability of the Library appropriation expires.
				TRANSFER
		  AUTHORITY
			1202.(a)In GeneralEffective in fiscal year 2014 and each
			 succeeding fiscal year, amounts appropriated for the Library of Congress may be
			 transferred during the fiscal year between any of the headings under the
			 heading Library of Congress upon the approval of the Committees
			 on Appropriations of the Senate and the House of Representatives.
				(b)LimitationNot more than 10 percent of the total
			 amount of funds appropriated to the account under any heading under the heading
			 Library of Congress in the fiscal year may be transferred from
			 that account by all transfers made under subsection (a).
				GOVERNMENT PRINTING
		  OFFICE
			Congressional Printing and
		  Binding
			(INCLUDING TRANSFER OF FUNDS)For authorized printing and binding for the
		  Congress and the distribution of Congressional information in any format;
		  printing and binding for the Architect of the Capitol; expenses necessary for
		  preparing the semimonthly and session index to the Congressional Record, as
		  authorized by law (section 902 of title 44, United States Code); printing and
		  binding of Government publications authorized by law to be distributed to
		  Members of Congress; and printing, binding, and distribution of Government
		  publications authorized by law to be distributed without charge to the
		  recipient, $79,736,000: 
		  Provided, That this appropriation
		  shall not be available for paper copies of the permanent edition of the
		  Congressional Record for individual Representatives, Resident Commissioners or
		  Delegates authorized under section 906 of title 44, United States Code: Provided further, That this
		  appropriation shall be available for the payment of obligations incurred under
		  the appropriations for similar purposes for preceding fiscal years: Provided further, That notwithstanding
		  the 2-year limitation under section 718 of title 44, United States Code, none
		  of the funds appropriated or made available under this Act or any other Act for
		  printing and binding and related services provided to Congress under chapter 7
		  of title 44, United States Code, may be expended to print a document, report,
		  or publication after the 27-month period beginning on the date that such
		  document, report, or publication is authorized by Congress to be printed,
		  unless Congress reauthorizes such printing in accordance with section 718 of
		  title 44, United States Code: Provided
			 further, That any unobligated or unexpended balances in this
		  account or accounts for similar purposes for preceding fiscal years may be
		  transferred to the Government Printing Office revolving fund for carrying out
		  the purposes of this heading, subject to the approval of the Committees on
		  Appropriations of the House of Representatives and
		  Senate.
			Office of Superintendent of
		  Documents
			Salaries and
		  Expenses
			(INCLUDING TRANSFER OF FUNDS)For expenses of the Office of Superintendent
		  of Documents necessary to provide for the cataloging and indexing of Government
		  publications and their distribution to the public, Members of Congress, other
		  Government agencies, and designated depository and international exchange
		  libraries as authorized by law, $31,500,000: 
		  Provided, That amounts of not more
		  than $2,000,000 from current year appropriations
		  are authorized for producing and disseminating congressional serial sets and
		  other related publications for fiscal years 2012 and 2013 to depository and
		  other designated libraries: Provided
			 further, That any unobligated or unexpended balances in this
		  account or accounts for similar purposes for preceding fiscal years may be
		  transferred to the Government Printing Office revolving fund for carrying out
		  the purposes of this heading, subject to the approval of the Committees on
		  Appropriations of the House of Representatives and
		  Senate.
			Government Printing Office Revolving
		  FundFor payment to the
		  Government Printing Office Revolving Fund,
		  $8,064,000 for information technology
		  development: 
		  Provided, That the Government
		  Printing Office is hereby authorized to make such expenditures, within the
		  limits of funds available and in accordance with law, and to make such
		  contracts and commitments without regard to fiscal year limitations as provided
		  by section 9104 of title 31, United States Code, as may be necessary in
		  carrying out the programs and purposes set forth in the budget for the current
		  fiscal year for the Government Printing Office Revolving Fund: Provided further, That not more than
		  $7,500 may be expended on the certification of
		  the Public Printer in connection with official representation and reception
		  expenses: Provided further,
		  That the revolving fund shall be available for the hire or purchase of not more
		  than 12 passenger motor vehicles: Provided
			 further, That expenditures in connection with travel
		  expenses of the advisory councils to the Public Printer shall be deemed
		  necessary to carry out the provisions of title 44, United States Code: Provided further, That the revolving
		  fund shall be available for temporary or intermittent services under section
		  3109(b) of title 5, United States Code, but at rates for individuals not more
		  than the daily equivalent of the annual rate of basic pay for level V of the
		  Executive Schedule under section 5316 of such title: Provided further, That activities
		  financed through the revolving fund may provide information in any
		  format: Provided further, That
		  the revolving fund and the funds provided under the headings Office of
		  Superintendent of Documents and Salaries and Expenses
		  may not be used for contracted security services at GPO's passport facility in
		  the District of Columbia.
			GOVERNMENT ACCOUNTABILITY
		  OFFICE
			Salaries and ExpensesFor necessary expenses of the Government
		  Accountability Office, including not more than
		  $12,500 to be expended on the certification of
		  the Comptroller General of the United States in connection with official
		  representation and reception expenses; temporary or intermittent services under
		  section 3109(b) of title 5, United States Code, but at rates for individuals
		  not more than the daily equivalent of the annual rate of basic pay for level IV
		  of the Executive Schedule under section 5315 of such title; hire of one
		  passenger motor vehicle; advance payments in foreign countries in accordance
		  with section 3324 of title 31, United States Code; benefits comparable to those
		  payable under sections 901(5), (6), and (8) of the Foreign Service Act of 1980
		  (22 U.S.C. 4081(5), (6), and (8)); and under regulations prescribed by the
		  Comptroller General of the United States, rental of living quarters in foreign
		  countries, $505,383,000: 
		  Provided, That in addition,
		  $32,368,000 of payments received under sections
		  782, 3521, and 9105 of title 31, United States Code, shall be available without
		  fiscal year limitation: Provided
			 further, That this appropriation and appropriations for
		  administrative expenses of any other department or agency which is a member of
		  the National Intergovernmental Audit Forum or a Regional Intergovernmental
		  Audit Forum shall be available to finance an appropriate share of either
		  Forum's costs as determined by the respective Forum, including necessary travel
		  expenses of non-Federal participants: Provided
			 further, That payments hereunder to the Forum may be
		  credited as reimbursements to any appropriation from which costs involved are
		  initially financed.
			Administrative
		  Provision
			ELECTRONIC SYSTEM FOR FILING BID
		  PROTESTS
			1301.Section 3555(c) of title 31, United States
			 Code, is amended—
				(1)by inserting (1) after
			 (c); and
				(2)by adding at the end the following new
			 paragraph:
					
						(2)The Comptroller General may charge and
				collect fees for filing protests under this subchapter for the purpose of
				covering the costs of developing, maintaining, and operating an electronic
				system for filing such protests. The Comptroller General may retain and use
				such fees immediately and without fiscal year limitation for such
				purpose.
						.
				Open World Leadership Center Trust
		  FundFor a payment to the Open
		  World Leadership Center Trust Fund for financing activities of the Open World
		  Leadership Center under section 313 of the Legislative Branch Appropriations
		  Act, 2001 (2 U.S.C. 1151),
		  $4,000,000.
			John C. Stennis Center for Public Service
		  Training and DevelopmentFor
		  payment to the John C. Stennis Center for Public Service Development Trust Fund
		  established under section 116 of the John C. Stennis Center for Public Service
		  Training and Development Act (2 U.S.C. 1105),
		  $430,000.
			II
			GENERAL
		  PROVISIONS
			MAINTENANCE AND CARE OF PRIVATE
		  VEHICLES
			201.No part of the funds appropriated in this
			 Act shall be used for the maintenance or care of private vehicles, except for
			 emergency assistance and cleaning as may be provided under regulations relating
			 to parking facilities for the House of Representatives issued by the Committee
			 on House Administration and for the Senate issued by the Committee on Rules and
			 Administration.
				FISCAL YEAR
		  LIMITATION
				202.No part of any appropriation contained in
			 this Act shall remain available for obligation beyond the current fiscal year
			 unless expressly so provided herein.
				RATES OF COMPENSATION AND
		  DESIGNATION
				203.Whenever in this Act any office or position
			 not specifically established by the Legislative Pay Act of 1929 (46 Stat. 32 et
			 seq.) is appropriated for or the rate of compensation or designation of any
			 office or position appropriated for is different from that specifically
			 established by such Act, the rate of compensation and the designation in this
			 Act shall be the permanent law with respect thereto: 
			 Provided, That the provisions in
			 this Act for the various items of official expenses of Members, officers, and
			 committees of the Senate and House of Representatives, and clerk hire for
			 Senators and Members of the House of Representatives shall be the permanent law
			 with respect thereto.
				CONSULTING
		  SERVICES
				204.The expenditure of any appropriation under
			 this Act for any consulting service through procurement contract, under section
			 3109 of title 5, United States Code, shall be limited to those contracts where
			 such expenditures are a matter of public record and available for public
			 inspection, except where otherwise provided under existing law, or under
			 existing Executive order issued under existing law.
				AWARDS AND
		  SETTLEMENTS
				205.Such sums as may be necessary are
			 appropriated to the account described in subsection (a) of section 415 of the
			 Congressional Accountability Act of 1995 (2 U.S.C. 1415(a)) to pay awards and
			 settlements as authorized under such subsection.
				 COSTS OF
		  LBFMC
				206.Amounts available for administrative
			 expenses of any legislative branch entity which participates in the Legislative
			 Branch Financial Managers Council (LBFMC) established by charter on March 26,
			 1996, shall be available to finance an appropriate share of LBFMC costs as
			 determined by the LBFMC, except that the total LBFMC costs to be shared among
			 all participating legislative branch entities (in such allocations among the
			 entities as the entities may determine) may not exceed
			 $2,000.
				LANDSCAPE
		  MAINTENANCE
				207.The Architect of the Capitol, in
			 consultation with the District of Columbia, is authorized to maintain and
			 improve the landscape features, excluding streets, in the irregular shaped
			 grassy areas bounded by Washington Avenue, SW, on the northeast, Second Street,
			 SW, on the west, Square 582 on the south, and the beginning of the I–395 tunnel
			 on the southeast.
				LIMITATION ON
		  TRANSFERS
				208.None of the funds made available in this
			 Act may be transferred to any department, agency, or instrumentality of the
			 United States Government, except pursuant to a transfer made by, or transfer
			 authority provided in, this Act or any other appropriation Act.
				GUIDED TOURS OF THE
		  CAPITOL
				209.(a)Except as provided in subsection (b), none
			 of the funds made available to the Architect of the Capitol in this Act may be
			 used to eliminate or restrict guided tours of the United States Capitol which
			 are led by employees and interns of offices of Members of Congress and other
			 offices of the House of Representatives and Senate.
				(b)At the direction of the Capitol Police
			 Board, or at the direction of the Architect of the Capitol with the approval of
			 the Capitol Police Board, guided tours of the United States Capitol which are
			 led by employees and interns described in subsection (a) may be suspended
			 temporarily or otherwise subject to restriction for security or related reasons
			 to the same extent as guided tours of the United States Capitol which are led
			 by the Architect of the Capitol.
				Open World Leadership
		  Center
			210.(a)Notwithstanding any other provision of law,
			 the Librarian of Congress may transfer up to
			 $6,000,000 from the funds described in section
			 1201 of title I of this Act to the Open World Leadership Center Trust Fund for
			 use as provided under section 313 of the Legislative Branch Appropriations Act,
			 2001 (2 U.S.C. 1151).
				(b)The Board of Trustees of the Open World
			 Leadership Center may, pursuant to its authority under section 313(c)(2) of the
			 Legislative Branch Appropriations Act, 2001 (2 U.S.C. 1151(c)(2)), solicit,
			 accept, and use donations to the Open World Leadership Center Trust Fund for
			 the purpose of reimbursing the funds described in subsection (a) for any
			 amounts transferred to the Trust Fund under subsection (a).
				This Act may be cited as the
			 Legislative Branch Appropriations Act,
			 2014.
				
	
		July 11, 2013
		Read twice and placed on
		  the calendar
	
